                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  ADRIAN GUILLE,
                                                                    Civil Action No.:
                        Plaintff                                3:18-cv- 01472-PGS-ZNQ

  v.
                                                            MEMORANDUM AND ORDER
  STEVEN JOHNSON, et al.,

                        Defendants.


SHERIDAN, U.S.D.J.

        Presently before the Court is Plaintiffs Motion for a Preliminary Injunction and a

Temporary Restraining Order (TRO). (ECF No. 70). This Court heard oral argument on January

21, 2020. For the reasons stated below, Plaintiffs motion is denied.

                                                       I.

        To obtain preliminary injunctive relief, the moving party must demonstrate: (I) a

reasonable likelihood of success on the merits; (2) irreparable injury if the requested relief is not

granted; (3) the granting of preliminary injunction will not result in greater harm to the non-moving

party; and (4) the public interest weighs in favor of granting the injunction. Reilly v. City of

Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017); GJJM Enters., LLC v. City ofAil. City, 293 F. Supp.

3d 509, 517 (D.N.J. 2017).      The Third Circuit has explained that “a movant for preliminary

equitable relief must meet the threshold for the first two ‘most critical’ factors: it must demonstrate

that it can win on the merits (which requires a showing significantly better than negligible but not

necessarily more likely than not) and that it is more likely than not to suffer irreparable harm in

the absence of preliminary relief.” Reilly, 858 F.3d at 179. These two factors serve as a “gateway”

for the remaining two factors. Id.
                                                     II.

        By way of background, on July 30, 2019, Plaintiff Adrian Guille, an inmate at New Jersey

State Prison (NJSP), filed his first motion for a preliminary injunction in which he sought an

immediate transfer out of NJSP. (ECF No. 35-1, at 6-7). On September 9, 2019, a hearing was

held. At the hearing, the Defendant, Department of Corrections, presented various exhibits and

testimony from three witnesses.     The exhibits included Plaintiffs medical records, Plaintiffs

disciplinary records, video of a routine August 5, 2019 inspection of Plaintiffs cell, and

photographs of numerous weapons that Plaintiff had engineered into sharp objects and that

corrections officers recovered from his cell. Major Craig Sears testified regarding Plaintiffs

history and habit of making weapons, and the various additional security measures that this

conduct necessitates.    David Richards, Associate Administrator of New Jersey State Prison,

testified that the Prison is the only facility in New Jersey capable of housing Plaintiff given his

maximum-security custody status.        As a result, the Court denied Plaintiffs motion for a

preliminary injunction and temporary restraining order. (ECF No. 53). One of my findings was

that Plaintiffs testimony lacked credibility.

       In this motion for a preliminary injunction, Plaintiff asserts several arguments; but one

argument he alleges is that he “was severely beaten by several officers who took turns beating

him.” (ECF 70, at 3). In response, the Defendants submitted reports that document the incident,

which are entirely different than Plaintiffs version of events. Evidently, Guille was being escorted

to a shower area. As several officers were applying handcuffs, Guille slashed the left side of

Officer Bennett’s face with a weapon that was later recovered from the floor. (ECF 74-1, pp. 681,

690, 713). Officer Bennett was treated for the wound (10 stitches) and a fractured left wrist.

Obviously, the Corrections Officers used force to regain control. Here, as in the first motion for



                                                 2
an injunction, there is a dispute as to the facts. Plaintiff cannot demonstrate a likelihood of success

on the merits because of these factual disputes.

                                                       III.

        As noted above, the only relief Plaintiff seeks is to require the Department of Corrections

to transfer him to another prison facility. Plaintiff believes that such a transfer is feasible because

he was previously relocated from a prison in Montana to New Jersey’.

        In this case, Plaintiff is not entitled to incarceration in any particular prison within the State

of New Jersey, let alone one outside of New Jersey, because it is well-established that an inmate

does not have a constitutionally-protected liberty interest in a prison transfer, or that he or she will

be incarcerated in a particular prison.      See Ohm v. Wakinekona, 461 U.S. 238, 245 (1983);

Montanye v. Haymes, 427 U.S. 236, 242 (1976); Velasquez v. Diguglielmo, 516 F. App’x 91, 97

(3d Cir. 2013); Ball v. Beard, 396 F. App’x 826, 827 (3d Cir. 2010). “Just as an inmate has no

justifiable expectation that he will be incarcerated in any particular prison within a State, he has

no justifiable expectation that he will be incarcerated in any particular State.” Ohm, 461 U.S. at

245. Accordingly, Plaintiff’s motion to be transferred to another prison is denied.

       An injunction is an extraordinary remedy that is granted rarely. See Ferring Pharms., Inc.

v. Watson Pharms., Inc., 765 F.3d 205, 210 (3d Cir. 2014). Here, where the facts are in dispute

and the law is against the imposition of such a remedy, the injunction is denied.

                                               ORDER

       This matter, having come before the Court on Plaintiffs Motion for Preliminary Injunction

and Temporary Restraining Order (ECF No. 70), and the Court having carefully reviewed and




  At the September 9, 2019 hearing, the Department of Corrections provided credible testimony
on this subject.

                                                   3
taken into consideration the submissions of the parties, as well as the arguments and exhibits

therein presented, and for good cause shown, and for all of the foregoing reasons,

        IT IS on this 23’’ day of January, 2020,

        ORDERED that Defendant’s Motion for Preliminary Injunction and Temporary

Restraining Order (ECF No. 70) is DENIED. The Clerk of the Court is directed to a mail a copy

of this order to Plaintiff Adrian Guille.




                                                       PLfr
                                                       PETER G. SHERIDAN, U.S.D.J.




                                                   4
